         Case 3:19-cv-01663-CSH Document 22 Filed 01/22/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

JOHN DOE,                                        )
                                                 )
               Plaintiff,                        )            Civil No. 3:19-cv-01663-CSH
                                                 )
v.                                               )
                                                 )
YALE UNIVERSITY, YALE UNIVERSITY                 )
BOARD OF TRUSTEES, SHERILYN                      )
SCULLY, in her individual and official capacity, )
ANJANI JAIN in his individual and official       )
capacity, WENDY TSUNG in her individual          )            January 22, 2020
and official capacity, and K GEERT               )
ROUWENHORST in his individual and official )
capacity,                                        )
                                                 )
               Defendants.                       )

      REPORT OF PARTIES’ PLANNING MEETING PURSUANT TO FRCP 26(f)

       Date Complaint Filed:                          October 22, 2019

       Date Waiver of Service forms returned

       executed:                                      November 20, 2019

       Date of Defendant’s Appearance:                December 23, 2019

       Pursuant to Fed. R. Civ. P. 16(b), 26(f), and D. Conn. Local Civil Rule 26, the parties

conferred on January 16, 2020. The participants were:

       for the Plaintiff:                             Stuart Bernstein

       for the Defendant:                             Patrick M. Noonan

I.     CERTIFICATION

       The parties certify that, after consultation with their clients, they have discussed the nature

and basis of the parties’ claims and defenses and any possibilities for achieving a prompt settlement

or other resolution of the case and, in consultation with their clients, have developed the following



                                                 1
          Case 3:19-cv-01663-CSH Document 22 Filed 01/22/20 Page 2 of 9



proposed case management plan. Counsel further certify that they have forwarded a copy of this

report to their clients.

II.     JURISDICTION

        A.      Subject Matter Jurisdiction

        Subject matter jurisdiction is conferred upon the court under the provisions of 28 U.S.C.

§§ 1331 and 1332.

        B.      Personal Jurisdiction

        Uncontested.

III.    BRIEF DESCRIPTION OF CASE

        A.      Claims of Plaintiff

        Plaintiff has alleged claims against Defendant Yale University for: breach of contract;

negligent supervision; tortious interference with a contract against Defendants Scully,

Rouwenhorst, Tsung and Jain, sex discrimination under Title IX of the Education Amendments of

1972 under selective enforcement theory against Defendant Yale, Plaintiff has alleged a claim for

negligent infliction of emotional distress and intentional infliction of emotional distress against the

Defendants.

        B.      Defenses and Claims (Counterclaims, Third Party Claims, Cross Claims) of
                Defendant

        Defendants deny Plaintiff’s allegations of discrimination, negligent supervision, breach of

contract, negligent and intentional infliction of emotional distress and assert that the claims fail as

a matter of law. The defendants assert that the plaintiff was appropriately expelled because he

violated the Honor Code.




                                                  2
             Case 3:19-cv-01663-CSH Document 22 Filed 01/22/20 Page 3 of 9



        C.       Defenses and Claims of Third-Party Defendant(s)

        Not applicable.

IV.     STATEMENT OF UNDISPUTED FACTS

        The undersigned counsel certify that they have made a good faith attempt to determine

whether there are any material facts that are not in dispute. The parties state that the following

material facts are not disputed:

        A.       In Fall 2018, Plaintiff was accepted to Yale University’s School of Management’s

EMBA program. One hundred and seventy-nine thousand, eight hundred dollars ($179,800.00) is

the approximate total tuition cost for this program.

        B.       During his time in the program the Plaintiff’s classmates selected him for and

elected him to the Honor Committee.

        C.       The 2018 – 2019 SOM Honor Code and procedures of the Honor Committee were

in effect at the time of the alleged incident.

        D.       As part of the EMBA program, Plaintiff enrolled in State and Society, MGT 413E,

taught by Professor David Bach (“Professor Bach”) during the Spring 2019 semester. Professor

Bach also serves as the Deputy Dean of the EMBA program.

        E.       Professor Bach submitted the case and materials for Honor Committee review on

or around July 3, 2019, approximately five weeks after the submission of the think piece which

led to the referral to the Honor Committee.

        F.       The Honor Committee held a hearing in September 2019. After the hearing, Dean

Scully, requested Doe’s presence in a conference room. Doe met Defendants Professor

Rouwenhorst, Dean Scully, and Dean Tsung in the conference room where they informed him that

the Honor Committee found that he had violated the Honor Code regarding the think piece



                                                 3
          Case 3:19-cv-01663-CSH Document 22 Filed 01/22/20 Page 4 of 9



assignment, and consequently suspended him for one calendar year. James Coe also received a

suspension for one (1) calendar year.

       G.      Doe appealed the sanction to the FRB and provided documents supporting his

appeal. The Honor Code procedures do not allow for appellate testimony.

       H.      Defendant Jain thereafter notified Doe that the FRB changed Doe’s suspension of

a one (1) year suspension to a permanent expulsion from Yale SOM’s EMBA program.

V.     CASE MANAGEMENT PLAN

       A.       Initial Disclosures

        The parties request that they be excused from filing Initial Disclosures. Both parties

anticipate making discovery requests pursuant to Rule 34, Fed. R. Civ. P. Consistent with Fed. R.

Civ. P. 1, the parties make this request in an effort to arrive at “just, speedy, and inexpensive

determination” of this action, in order to avoid making multiple document searches for the same

material. In the alternative, the parties request that the Initial Disclosures be filed at the same time

as responses to discovery requests made pursuant to Rule 34.

       B.      Scheduling Conference with the Court

               1.       The parties request to be excused from holding a pretrial conference with

               the Court before entry of a scheduling order pursuant to Fed. R. Civ. 16(b).

               2.       The parties prefer that the scheduling conference, if one is required, be

               conducted by telephone.

       C.      Early Settlement Conference

               1.      The parties certify that they have considered the desirability of attempting

                       to settle the case before undertaking significant discovery or motion

                       practice.



                                                   4
 Case 3:19-cv-01663-CSH Document 22 Filed 01/22/20 Page 5 of 9



     2.    The parties request an early settlement conference.

     3.    The parties prefer an early settlement conference with Magistrate Judge

           Robert M. Spector.

     4.    The parties do not request a referral for alternative dispute resolution

           pursuant to D. Conn. L. Civ. R. 16.

D.   Joinder of Parties and Amendment of Pleadings

     1.    Plaintiff should be allowed until February 18, 2020 to file motions to join

           additional parties and to file motions to amend the pleadings.

     2.    Defendants should be allowed until February 18, 2020 to file motions to

           join additional parties.

E.   Discovery

     a.    The parties have considered the scope of discovery permitted under Fed R.

           Civ. P. 26(b)(4).

     b.    The parties anticipate that discovery will be needed on the following

           subjects: (a) the allegations of the Complaint; (b) Defendants’ defenses; and

           (c) Plaintiff’s damages.

     c.    All discovery, including depositions of expert witnesses pursuant to Fed. R.

           Civ. P. 26(b)(4), will be completed in accordance with the schedule set forth

           in paragraph VEe.

     d.    The parties agree that the discovery should be conducted in stages, with fact

           discovery to be completed prior to the commencement of expert discovery.

           The proposed schedule is listed in paragraph VEe.

     e.    Discovery will be conducted in phases. The parties jointly request the



                                      5
Case 3:19-cv-01663-CSH Document 22 Filed 01/22/20 Page 6 of 9



          following schedule:

          1. Discovery requests filed           30 days following conclusion of
                                                settlement discussions.

          2. Discovery responses                 75 days after filing of requests

          3. Fact depositions completed          120 days after exchange of
                                                 responses to discovery requests

          4. Plaintiff’s expert disclosure      30 days following exchange of
                                                discovery responses

          5. Plaintiff’s expert depositions      60 days following disclosure of
          completed                              plaintiff’s experts

          6. Defense experts disclosed           30 days after completion of
                                                 plaintiff’s experts’ depositions

          7. Defense experts deposed            60 days after defense experts’
                                                disclosure.

          8. Motion for Summary Judgment         60 days following completion of
          filed                                  discovery.

    f.    Plaintiff anticipates that he will require a total of approximately 10

          depositions of fact witnesses, and Defendants anticipate that they will

          require a total of approximately 5 depositions of fact witnesses. These

          figures may change as discovery materials are exchanged. The timing of

          depositions will be in accordance with the schedule set forth in paragraph

          VEe.

    g.    At this time, the parties do not anticipate requesting permission to serve

          more than 25 interrogatories but reserve the right to do so.

    h.    Plaintiff may call expert witnesses at trial. Defendant may call expert

          witnesses at trial.




                                     6
Case 3:19-cv-01663-CSH Document 22 Filed 01/22/20 Page 7 of 9



    i.    The scheduling of expert witnesses will be conducted as set forth in

          paragraph VEe.

    j.    The scheduling of expert witnesses will be conducted as set forth in

          paragraph VEe.

    k.    Damages Analysis.

          Requested by Plaintiff:       The damages analysis will be provided in

          accordance with the schedule for expert witness disclosure in paragraph

          Vee.

          Requested by Defendants: The damages analysis will be provided 30 days

          prior to the deposition of the plaintiff, in order that defense counsel may

          question the plaintiff on the damages analysis.

    l.    Undersigned agree to discuss in good faith the disclosure and preservation

          of electronically stored information, including, but not limited to, the form

          in which such data shall be produced, search terms to be applied in

          connection with the retrieval and production of such information, the

          location and format of electronically stored information, appropriate steps

          to preserve electronically stored information, and the allocation of costs of

          assembling and producing such information. The parties will be negotiating

          an agreement governing the protocol in which electronically stored

          information will be disclosed.        Discovery of electronically stored

          information will be addressed in the parties’ respective discovery requests.

    m.    Undersigned will discuss discovery procedures that minimize the risk of

          waiver of privilege or work-product protection, including procedures for



                                    7
         Case 3:19-cv-01663-CSH Document 22 Filed 01/22/20 Page 8 of 9



                      asserting privilege claims after production.      The parties agree to the

                      following procedures for asserting claims of privilege after production: the

                      parties will adhere to the procedure set forth in Rule 26(b)(5)(B) of the

                      Federal Rules of Civil Procedure.

       F.      Other Scheduling Issues.

               a.      Not applicable.

       G.      Summary Judgment Motions

       Any summary judgment motions will be filed in accordance with the schedule set forth in

paragraph VEe.

       H.      Joint Trial Memorandum

       The joint trial memorandum required by the Standing Order on Trial Memoranda in Civil

Cases will be filed 60 days following completion of expert discovery (or two months after the

Court’s decision on dispositive motions, whichever date is later).

VI.    TRIAL READINESS

       The case will be ready for trial three months after the completion of expert discovery. (or

three months after the Court’s decision on dispositive motions, whichever date is later).

       The undersigned agree to cooperate with each other and the Court to promote the just,

speedy and inexpensive determination of this action.

       THE PLAINTIFF,

               By: /s/ Stuart Bernstein         Date: January 22, 2020
                Andrew T. Miltenberg (phv07303)
                Stuart Bernstein (phv09426)
                Regina Federico(phv10417)
                NESNOFF & MILTENBERG, LLP
                363 Seventh Avenue, Fifth Floor
                New York, New York 10001
                Email: AMiltenberg@nmllplaw.com

                                                 8
 Case 3:19-cv-01663-CSH Document 22 Filed 01/22/20 Page 9 of 9



      SBernstein@nmllplaw.com
      RFederico@nmllplaw.com

      William Bilcheck, Jr.
      LAW OFFICES OF WILLIAM BILCHECK, JR.
      12 Brookside Road
      P.O. Box 281
      Madison, Connecticut 06443
      Email: madctatty@aol.com


THE DEFENDANTS,

     By:     /s/Patrick M. Noonan       Date: January 22, 2020
      Patrick M. Noonan #ct00189
      Donahue, Durham & Noonan, P.C.
      741 Boston Post Rd.
      Guilford, CT 06437
      PNoonan@ddnctlaw.com
      T: 203-458-9168
      F: 203-458-4424




                                 9
